Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 12, 2020

                                        No. 04-20-00450-CV

                           IN RE ROBERT L. MARSHAL, II, ET AL.,

                     From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CI16836
                            Honorable Norma Gonzales, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

       On September 11, 2020, relators filed a petition for writ of mandamus. This court
believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file
a response to the petition in this court no later than October 27, 2020. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on this 12th day of October, 2020.

                                                                        PER CURIAM


           ATTESTED TO: _______________________________
                        MICHAEL A. CRUZ, Clerk of Court